DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 05/20/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable by Kim et al. US 20140094702 A1 “Kim” and further in view of Ilan et al. US 20130224216 A1 “Ilan”.
In regard to claims 1 and 10, Kim discloses “A method for determining whether there is a tissue inflammation, comprising” (Claim 1) (“In a first embodiment, a method of evaluating tissue stiffness of a target area is provided […] A plurality of ultrasound beams can be directed at the tissue and a plurality of ultrasound echoes can be acquired from the strained tissue in the target area to calculate the amount of developed strain within the target area” [0006] and “In some embodiments, the relationship between the amount of developed strain and the amount of applied strain is used to identify a condition of the target area being evaluated […] In some embodiments, the condition identified relates to inflammation, edema development, fibrosis development, or a mix thereof” [0009]. Thus, since the method involves evaluating tissue stiffness and calculating developed strain in a target area and the amount of applied strain can be used to identify conditions related to inflammation, under broadest reasonable interpretation, the method is used for determining whether there is a tissue inflammation.);
 “A device for detecting inflammation activity of a tissue, comprising: a memory, configured to store operation instructions; and a processor configured to execute the operation instructions in the memory to accomplish the following operations” (Claim 10) (“wherein the amount of developed strain is calculated using speckle tracking data obtained by the ultrasound elasticity imaging apparatus” [Claim 2]; and “wherein the relationship between the amount of developed strain and the amount of applied strain is used to identify a condition of the target area being evaluated” [Claim 10] and “wherein the condition relates to inflammation, edema development, fibrosis development, or a mix thereof” [Claim 12]. Therefore, to carry out the calculation of the developed strain and use the relationship to identify a condition such as inflammation, a device for detecting inflammation activity (i.e. the ultrasound elasticity imaging apparatus had to be present. Furthermore, regarding the memory and the processor, Kim further discloses “wherein the calculation of developed strain is normalized” [Claim 5], “wherein the relationship is graphically depicted” [Claim 11] and the ultrasound apparatus and using the 2D speckle tracking algorithms are described in paragraphs [0082-0085]. To be able to calculate and normalize the developed strain, under broadest reasonable interpretation, a processor had to have run stored instructions. Furthermore, to graphically depict the relationship between the developed strain and the applied strain, under broadest reasonable interpretation, stored operations had to have been executed by a processor to convert raw data into a display for a graphical interface. Therefore, since the apparatus of Kim can calculate data that would have required stored processes to complete, under broadest reasonable interpretation, the ultrasound elasticity imaging apparatus would have to comprise a memory, configured to store operation instructions and a processor configured to execute the operation instructions in the memory to accomplish certain tasks.);
“determining whether there is clinical confirmation of abnormal tissue status” (Claim 1) and “wherein the processor determining whether there is tissue inflammation comprises: determining whether there is clinical confirmation of abnormal tissue status” (Claim 10) (“In some embodiments, the relationship between the amount of developed strain and the amount of applied strain is used to identify a condition of the target area being evaluated […] In some embodiments, the condition identified relates to inflammation, edema development, fibrosis development, or a mix thereof. The condition can comprise, for example […] liver disease (e.g., inflammation vs. cirrhosis)” [0009]. Thus, since the relationship between the developed strain and the applied strain can be used to identify a condition such as liver disease (e.g., inflammation vs. cirrhosis), under broadest reasonable interpretation, the method had to have performed the step of determining whether there is clinical confirmation of abnormal tissue status (i.e. inflammation). 
Furthermore, regarding determining whether there is clinical confirmation of abnormal tissue status, Kim discloses “As accumulated axial strains changing with number of US frames were determined, the region of interest (ROIs) for normal/fibrotic areas or normal/acute, and the reference of the rat’s pelvis were marked by a clinical ultrasound expert in the original B-scan images” [0108]. Areas of fibrotic tissue inherently has abnormal tissue status. Therefore, since a clinical ultrasound expert can mark areas of the pelvis that are normal/fibrotic or normal/acute, under broadest reasonable interpretation the method carried out by the processor performs the step of determining whether there is clinical confirmation of abnormal (i.e. fibrotic or acute) tissue status.);
“determining whether there is a tissue inflammation” (Claim 10) (“In some embodiments, the condition identified relates to inflammation, edema development, fibrosis development, or a mix thereof. The condition can comprise, for example, Crohn’s disease, ulcerative colitis, a postsurgery site, liver disease (e.g., inflammation vs. cirrhosis) […]” [0009]. The liver, is capable of developing tissue inflammation. Thus, since the method carried out by the device can evaluate the amount of strain within the target area to identify a condition such as liver disease (e.g., inflammation vs. cirrhosis), under broadest reasonable interpretation, the device had to have determined whether there is a tissue inflammation.); and
“determining whether inflammation related parameters are indicative of the presence of inflammation, when there is clinical confirmation of abnormal tissue status” (Claims 1 and 10) and “detecting inflammation activity of a tissue, when it is determined that there is tissue inflammation” (Claim 10)  (“A plurality of ultrasound beams can be directed at the tissue and a plurality of ultrasound echoes can be acquired from the strained tissue in the target area to calculate an amount of developed strain within the target area” [0006], “In some embodiments, the relationship between the amount of developed strain and the amount of applied strain is used to identify a condition of the target area being evaluated […] the condition can comprise […] liver disease (e.g., inflammation vs. cirrhosis)” [0009] “A nonlinear parameter can be extracted from the relationship between the developed strain and the applied strain to identify a stiffness characteristic of the area of tissue” [0012], “low strain values indicate hard tissue with limited deformation; high strain indicates soft, deformable tissue” [0076] and “Fibrotic tissue has the highest YM (i.e. Young’s modulus) (stiffness) […] normal tissue had the lowest YM (softest) […] and inflammatory tissue had intermediate stiffness” [0079]. Thus, inflammatory tissue has an intermediate stiffness which is represented by an intermediate Young’s modulus. The Young’s modulus which indicates the stiffness of tissue is an inflammation related parameter. Furthermore, the stiffness characteristic, represented in part by the strain value, in this case, is indicative of the presence of inflammation (i.e. inflammation activity) when there is a clinical confirmation of abnormal tissue status as disclosed in paragraph [0108] above. Therefore, since the nonlinear parameter indicating the relationship between the developed strain and the applied strain identifies the stiffness characteristic of the tissue and the Young’s modulus is calculated within inflammatory tissue (i.e. with intermediate stiffness), the method performed by the device involves the step of determining whether inflammation related parameters are indicative of the presence of inflammation, when there is clinical confirmation of abnormal tissue status and detecting inflammation activity when it is determined that there is tissue inflammation.);
“monitoring a tissue stiffness or a parameter reflecting tissue stiffness within a first set period of time, when the inflammation related parameter indicates that inflammation is not present; and determining the presence of tissue inflammation, when the monitored tissue stiffness or parameter reflecting tissue stiffness is abnormal and sustained increases within the first set period of time” (Claims 1 and 10) (“FIG. 12(c) illustrates the accumulated average strain to the number of US frames inside normal (solid line) and fibrotic (dotted line) bowel” [0131]. As shown in FIG. 12(c) the normal bowel tissue (i.e. where inflammation is not present) experiences an increase in strain (i.e. a parameter reflecting tissue stiffness) as more US frames are acquired (i.e. during a first set period). Additionally, the strain increases in the fibrotic tissue (i.e. where inflammation is present) as more US frames are acquired. The strain is related to the stiffness of the tissue. 
Furthermore, Kim discloses “Fibrotic tissue has the highest YM (i.e. Young’s modulus) (stiffness) […] normal tissue had the lowest YM (softest) […] and inflammatory tissue had intermediate stiffness” [0079]. Thus, the inflammatory tissue and the fibrotic tissue have an abnormal and sustained increase in the tissue stiffness or the parameter reflecting tissue stiffness within a first set period of time. Therefore, since the normal and abnormal bowel tissues both experience an increase in strain (i.e. relating to tissue stiffness) and shown in FIG. 12, the method had to involve monitoring a tissue stiffness or a parameter reflecting tissue stiffness (i.e. strain) within a first set period of time when the inflammation related parameter indicates that inflammation is not present (i.e. within the normal tissue). Furthermore, since the Young’s Modulus (YM) can be calculated to indicate the stiffness of the tissue, the method had to have performed the step of determining the presence of tissue inflammation, when the monitored tissue stiffness or parameter reflecting tissue stiffness is abnormal and sustained increases (i.e. as shown in FIG. 12C) within the first set period.); […]
“wherein the tissue stiffness or the parameter reflecting tissue stiffness being abnormal means that the tissue stiffness or the parameter reflecting tissue stiffness is higher than normal value” (Claims 1 and 10) (“Fibrotic tissue had the highest YM (stiffest) 3.44.+-.1.50 kPa; normal tissue had the lowest YM (softest) 1.03.+-.0.15 kPa; and inflammatory tissue had intermediate stiffness of 2.50.+-.0.70 kPa (in a linear range of 7.5% to 15% strain” [0079]. The Young’s modulus is “an expression of the hardness or stiffness of a material” [0066]. Fibrotic and inflamed tissue are abnormal tissue conditions. Since the fibrotic tissue and the inflammatory tissue have a Young’s modulus values that are greater than the normal tissue, these values indicate that the tissue stiffness or the parameter reflecting tissue stiffness as being abnormal because the tissue stiffness or the parameter reflecting tissue stiffness of the fibrotic and inflamed tissue is higher than normal value (i.e. relating to the normal tissue).).
“wherein the processor detecting inflammation activity of a tissue comprises: detecting tissue by means of a non-invasive quantitative detection technique of tissue elastic modulus to obtain tissue stiffness or a parameter reflecting tissue stiffness; obtaining inflammation activity of a tissue or inflammation activity related information of a tissue based on the tissue stiffness or the parameter reflecting tissue stiffness” (Claim 10) (“Ultrasound elasticity imaging (UEI) noninvasively assesses tissue mechanical properties by measuring strain that is developed in the tissue” [0049], “the relationship between the amount of developed strain and the amount of applied strain is used to identify a condition of the target area being evaluated, such as Crohn's disease. In some embodiments, the condition identified relates to inflammation, edema development, fibrosis development, or a mix thereof” [0009] and “The stress-strain relationship is used to derive the elastic modulus, known as the Young’s Modulus (YM), which is an expression of hardness or stiffness of a material” [0066].  Since UEI non-invasively assesses tissue properties by measuring strain, the relationship between developed strain and the amount of strain applied (i.e. the stress-strain relationship) can be used to identify inflammation, and the stress-strain relationship is used to derive the elastic modulus (i.e. the Young’s modulus), the processor had to have performed the step of detecting inflammation activity of a tissue by detecting tissue by means of a non-invasive quantitative detection technique of tissue elastic modulus to obtain tissue stiffness or a parameter reflecting tissue stiffness and obtaining inflammation activity of a tissue or inflammation activity related information of a tissue based on the tissue stiffness or the parameter reflecting tissue stiffness.).
Kim does not teach “wherein the clinical confirmation of abnormal tissue status comprises serum analysis or clinical symptoms analysis” (Claims 1 and 10) or “wherein the inflammation related parameters are alanine aminotransferase (ALT) and aspartate aminotransferase (AST)” (Claims 1 and 10).
Ilan is within the same field of endeavor as the claimed invention because it discloses “Methods and compositions for treating conditions including liver dysfunction e.g. associated with fatty liver, glucose intolerance, and others, by administering compositions comprising anti-LPS immunoglobulin enriched colostrum preparation” [Abstract] and “Oral administration of enhanced fraction of ETEC colostrum induces Tregs and alleviates the chronic inflammatory state in the metabolic syndrome, alleviating insulin resistance and liver injury” [0833].
Ilan teaches “wherein the clinical confirmation of abnormal tissue status comprises serum analysis or clinical symptoms analysis” (Claims 1 and 10) and “wherein the inflammation related parameters are alanine aminotransferase (ALT) and aspartate aminotransferase (AST)” (Claims 1 and 10) (“The levels of liver enzymes (AST and ALT, AP and GGT), serum fasting glucose, insulin and plasma lipids (cholesterol and triglycerides) were determined using standard methods” [0808], “FIGS. 28A-B, 29, 30, and 31 show the effect of oral administration of anti-LPS immunoglobulin preparation (HIBC) at a dose of 1.8 g/day on serum levels of ALT, AST, Alkaline phosphatase (AP) and .gamma.-GCT, respectively. ALT levels were decreased in five patients (57.4 vs. 48.6 u/L for day 1 vs. day 30)” [0810]. As shown in FIG. 28A, the ALT level (u/L) decreases after the administration of the anti-LPS immunoglobulin preparation. In this case in order to determine the serum level of ALT on day 1 and day 30, it is necessary to perform a serum analysis method (i.e. serum test (see [0503]). 
Regarding abnormal tissue status and alanine aminotransferase (ALT) and aspartate aminotransferase (AST), Ilan discloses ”Chronic hepatitis is inflammation of the liver that lasts at least six months. […] However, in some people, continued inflammation slowly damages the liver, eventually resulting in cirrhosis (severe scarring of the liver), liver failure, and sometimes liver cancer” [0004] and “In a first aspect, the invention provides compositions including an anti-LPS immunoglobulin-enriched colostrum preparation, e.g., a bovine colostrum preparation, as described herein for use in improving liver function in a subject who has one or more of: an ALT level above 50 IU/dL (i.e. 5000 IU/L), an AST level of above 50 IU/dL, an AP of greater than 70 U/L and/or a GGT of greater than 60 U/L. […]” [0030] and “Accordingly, a human subject in need of treatment may also be presumptively diagnosed by serum tests of liver enzymes. For example, steatosis may be indicated by elevated serum levels (often moderately elevated, e.g., elevated approximately 2, 3, 4, 5, 6, 7, 9, 10, 11, or 12-fold above normal levels) of liver enzymes (such as, e.g., alanine aminotransferase, aspartate aminotransferase, .gamma.- glutamyltransferase, alkaline phosphatase) when other causes (such as, e.g., acute hepatitis, autoimmune disease, chronic hepatitis, cirrhosis, fulminant hepatitis, hepatocellular carcinoma, metastatic carcinoma, right heart failure, and viral hepatitis) have been eliminated. For example, alanine aminotransferase (ALT or SGPT) values greater than 32, 24, or 56 units per liter of serum or at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, or more times normal values may be indicative of a disorder associated with hepatic lipid deposits” [0503]. In this case, when the liver is inflamed (i.e. possesses abnormal tissue status), the liver does not function properly. When the levels of liver enzymes (i.e. alanine aminotransferase (ALT) and aspartate aminotransferase (AST)) are elevated within the human subject, the human subject requires treatment to restore functionality, this functionality being in response to a reduction in inflammation. Therefore, a serum analysis (i.e. serum test) provides clinical confirmation of abnormal tissue status (i.e. inflammation). Furthermore, since the administration of anti-LPS immunoglobulin-enriched colostrum preparation results in improved liver function (i.e. through the reduction of inflammation) and causes the elevated serum levels of ALT and AST to decrease (see FIG. 28A and FIG. 29A), the inflammation related parameters are alanine aminotransferase (ALT) and aspartate aminotransferase (AST).); and  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and device of Kim to include clinical confirmation of abnormal tissue status through serum analysis and the inflammation related parameters being alanine aminotransferase (ALT) and aspartate aminotransferase (AST) as disclosed in Ilan to identify abnormal tissue conditions such as liver disease and inflammation more easily. Serum analysis is one of a finite number of techniques that can be performed to identify biochemical markers within tissue indicative of tissue status with a reasonable expectation of success, therefore it would be obvious to try when performing clinical confirmation of abnormal tissue status. Furthermore, alanine aminotransferase (ALT) and aspartate aminotransferase (AST) are two of a finite number of biochemical markers useful for identifying liver disease and inflammation with a reasonable expectation of success, therefore it would be obvious to utilize these biochemical markers to ascertain the inflammation characteristics of tissue.
Regarding claim 11, Kim teaches “A method for detecting inflammation activity of a tissue, comprising: determining whether there is a tissue inflammation according to claim 1” (“In a first embodiment, a method of evaluating tissue stiffness of a target area is provided […] A plurality of ultrasound beams can be directed at the tissue and a plurality of ultrasound echoes can be acquired from the strained tissue in the target area to calculate the amount of developed strain within the target area” [0006] and “In some embodiments, the relationship between the amount of developed strain and the amount of applied strain is used to identify a condition of the target area being evaluated […] In some embodiments, the condition identified relates to inflammation, edema development, fibrosis development, or a mix thereof” [0009]. Thus, since the method involves evaluating tissue stiffness and calculating developed strain in a target area and the amount of applied strain can be used to identify conditions related to inflammation, under broadest reasonable interpretation, the method is used for determining whether there is a tissue inflammation.);
“detecting the inflammation activity of the tissue, when it is determined that there is tissue inflammation” (“A nonlinear parameter can be extracted from the relationship between the developed strain and the applied strain to identify a stiffness characteristic of the area of tissue” [0012], “low strain values indicate hard tissue with limited deformation; high strain indicates soft, deformable tissue” [0076] and “Fibrotic tissue has the highest YM (i.e. Young’s modulus) (stiffness) […] normal tissue had the lowest YM (softest) […] and inflammatory tissue had intermediate stiffness” [0079]. Thus, inflammatory tissue has an intermediate stiffness which is represented by an intermediate Young’s modulus. The Young’s modulus which indicates the stiffness of tissue is an inflammation related parameter. Furthermore, the stiffness characteristic, represented in part by the strain value, in this case, is indicative of the presence of inflammation (i.e. inflammation activity) when there is a clinical confirmation of abnormal tissue status as disclosed in paragraph [0108] of Kim. Therefore, since the nonlinear parameter indicating the relationship between the developed strain and the applied strain identifies the stiffness characteristic of the tissue and the Young’s modulus is calculated within inflammatory tissue (i.e. with intermediate stiffness), the method involves detecting the inflammation activity of the tissue, when it is determined that there is tissue inflammation.).
“wherein the detecting inflammation activity of the tissue comprises: detecting tissue by means of a non-invasive quantitative detection technique of tissue elastic modulus to obtain tissue stiffness or a parameter reflecting tissue stiffness; obtaining inflammation activity of a tissue or inflammation activity related information of a tissue based on the tissue stiffness or the parameter reflecting tissue stiffness” ( (“Ultrasound elasticity imaging (UEI) noninvasively assesses tissue mechanical properties by measuring strain that is developed in the tissue” [0049], “the relationship between the amount of developed strain and the amount of applied strain is used to identify a condition of the target area being evaluated, such as Crohn's disease. In some embodiments, the condition identified relates to inflammation, edema development, fibrosis development, or a mix thereof” [0009] and “The stress-strain relationship is used to derive the elastic modulus, known as the Young’s Modulus (YM), which is an expression of hardness or stiffness of a material” [0066].  Since UEI non-invasively assesses tissue properties by measuring strain, the relationship between developed strain and the amount of strain applied (i.e. the stress-strain relationship) can be used to identify inflammation, and the stress-strain relationship is used to derive the elastic modulus (i.e. the Young’s modulus), the method had to have performed the step of detecting inflammation activity of a tissue by detecting tissue by means of a non-invasive quantitative detection technique of tissue elastic modulus to obtain tissue stiffness or a parameter reflecting tissue stiffness and obtaining inflammation activity of a tissue or inflammation activity related information of a tissue based on the tissue stiffness or the parameter reflecting tissue stiffness.).
Regarding claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Kim discloses “wherein the obtaining of the inflammation activity of a tissue or inflammation activity related information of a tissue based on tissue stiffness or a parameter reflecting tissue stiffness comprises” (“A plurality of ultrasound beams can be directed at the tissue and a plurality of ultrasound echoes can be acquired from the strained tissue in the target area to calculate an amount of developed strain within the target area” [0006]. Furthermore, Kim discloses “In some embodiments, the relationship between the amount of developed strain and the amount of applied strain is used to identify a condition of the target area being evaluated […] the condition can comprise […] liver disease (e.g., inflammation vs. cirrhosis)” [0009] and “A nonlinear parameter can be extracted from the relationship between the developed strain and the applied strain to identify a stiffness characteristic of the area of tissue” [0012]. Thus, since ultrasound beams can be directed at the tissue to calculate the amount of developed strain and the relationship between the developed strain and the applied strain can be used to identify a condition such as liver disease and a stiffness characteristic of the area of tissue, under broadest reasonable interpretation, the method is capable of obtaining inflammation activity of a tissue or inflammation activity related information of a tissue based on tissue stiffness or a parameter reflecting tissue stiffness.);
“obtaining the inflammation activity of a tissue or inflammation activity related information of a tissue according to a preset corresponding relationship between the tissue stiffness or the parameter reflecting tissue stiffness and inflammation activity of a tissue” (“A finite element based soft tissue model (FEM) was generated to simulate the relation between the developed strain inside the targeted inclusion and the applied strain within the range of elastic modulus of the tissue in the animal model. […] As described in more detail below, the techniques described herein can identify subtle stiffness changes, such as those related to acute inflammation and fibrosis in an animal model” [0102]. Therefore, there is a relationship between the amount of strain developed inside the targeted tissue and the stiffness of the tissue which is influenced by inflammation that can be quantified using an FEM. Furthermore, Kim discloses “Low strain values indicate hard tissue with limited deformation; high stain indicates soft deformable tissue. Mean UEI normalized strain was lowest (hardest) in the distal colon of the chronic fibrosis group […], highest (softest) in the distal colon negative controls […] and an intermediate mean strain was found in the acute inflammation group” [0076]. In this case, the amount of strain influences the stiffness (i.e. hardness) of the tissue. Thus, since the tissues that are experiencing acute inflammation have an intermediate amount of strain, these tissues are harder (lower strain) than the negative control group, but softer (higher strain) than the chronic fibrosis group. Therefore, the method can include obtaining the inflammation activity of a tissue or inflammation activity related information of a tissue according to a preset corresponding relationship between the tissue stiffness or the parameter reflecting tissue stiffness and inflammation activity of a tissue.).
Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20140094702 A1 “Kim” and Ilan et al. US 20130224216 A1 “Ilan” as applied to claims 1, and 10-12 above, and further in view of Cales et al. US 20110306849 A1 "Cales".
Regarding claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. The combination of Kim and Ilan does not teach “the method further comprises: monitoring whether the tissue stiffness or the parameter reflecting tissue stiffness continues to decrease within a second set period of time in a process of treatment of the tissue inflammation”; “confirming whether a platform value is abnormal, if the tissue stiffness of the parameter reflecting tissue stiffness continues to decline and reaches the platform value during the second set period of time is monitored”; “outputting indication information that an effect of the treatment is not as expected, when the platform value is confirmed to be abnormal”; “wherein the platform value being abnormal means the platform value is higher than normal value”.
Cales discloses “monitoring whether the tissue stiffness or the parameter reflecting tissue stiffness continues to decrease within a second set period of time in a process of treatment of the tissue inflammation” (“A method of diagnosis the presence and/or severity of liver pathology and/or monitoring the effectiveness of a curative treatment against a liver pathology in an individual comprising: […] performing a mathematical function to combine the blood test score with the result of the physical method for diagnosing liver function to obtain a second score useful for the diagnosis of the presence and/or severity of a liver pathology and/or of monitoring the effectiveness of a curative treatment against a liver pathology in the individual” [Claim 11] and “Advantageously, the presence of severity of liver disease or condition is diagnosed in two steps, first step being the FibroMeter blood test and second step being collected data from a physical method, preferably LSE (i.e. Liver Stiffness Evaluation) data, and wherein the combination of FibroMeter blood test and said data is performed through logistic regression” [0051]. An effective curative treatment for treating liver pathology (i.e. such as fibrosis would inherently involve a procedure in which the tissue stiffness or the parameter reflecting tissue stiffness continues to decline within a second set period of time. Thus, since the method is used to monitor the effectiveness of a curative treatment against liver pathology and the mathematical function can be used to combine the blood test with the Liver Stiffness Evaluation (LSE) data, under broadest reasonable interpretation, the method involves monitoring whether the tissue stiffness or the parameter reflecting tissue stiffness continues to decrease within a second set period of time in a process of treatment of the tissue inflammation.); 
“confirming whether a platform value is abnormal, if the tissue stiffness or the parameter reflecting tissue stiffness continues to decline and reaches the platform value during the second set period of time is monitored” (“A specific score combining FibroMeter and LSE is initially used (SF-index for significant fibrosis or C-index for cirrhosis), and liver biopsy is subsequently required in case of indeterminate diagnosis” [0065]. Therefore, a score indicative of the SF-index or the C-index can be acquired to confirm whether a platform value is abnormal when the tissue stiffness or the parameter reflecting tissue stiffness continues to decline and reaches the platform value during a second set period of time.); and
“outputting indication information that an effect of the treatment is not as expected when the platform value is confirmed to be abnormal; wherein the platform value being abnormal means the platform value is higher than normal value” (“FIG. 3: Reliable diagnosis intervals for significant fibrosis (panel 3a) or cirrhosis (panel 3b): proportion of Metavir fibrosis (F) stages, according to liver biopsy, on Y axis as a function of intervals determined by threshold of 90% negative (NPV) and positive (PPV) predictive values of SF-index (3a) or C-index (3B) on X axis” [0066] and “The presence of a lesion (for example significant fibrosis) is determined by a probability p higher than a diagnostic threshold generally equal to 0, 5 or equal to maximal Youden index (Se+Spe-1) or equal to maximal diagnostic performance” [0045]. Thus, since the presence of a lesion (i.e. significant fibrosis) can be determined according to a probability being higher than a diagnostic threshold (i.e. a platform value) and reliable diagnosis intervals determined by thresholds of 90% negative (NPV) and positive (PPV) predictive values of SF-index (3a) or C-index (3B) can be output to the user as shown in FIG. 3, under broadest reasonable interpretation, the method involves outputting indication information that an effect of the treatment is not as expected, when the platform value is confirmed to be abnormal, wherein the platform value being abnormal means that the platform value is higher than normal value (i.e. the probability is higher than the diagnostic threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kim and Ilan so as to include monitoring the tissue stiffness during the a process of treatment, confirming whether a platform is abnormal and outputting an indication when the effect of the treatment is not as expected as disclosed in Cales in order to improve the accuracy of the classification of tissue fibrosis and decrease the biopsy requirement in sequential algorithms [Cales: 0032]. By outputting an indication of whether the tissue stiffness is abnormal, the physician can determine whether adjustments to the treatment process are necessary. Combining the prior art elements according to known techniques would result in more accurately classifying the tissue fibrosis during a treatment procedure.
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. The combination of Kim and Ilan does not teach “wherein the method comprising: determining whether there is the tissue inflammation in a process of clinical antiviral tissue inflammation treatment or within a preset time after the clinical antiviral tissue inflammation treatment”.
Cales discloses “wherein the method comprising: determining whether there is the tissue inflammation in a process of clinical antiviral tissue inflammation treatment or within a preset time after the clinical antiviral tissue inflammation treatment” (“Management for antiviral therapy in clinical practice—Antiviral therapy was considered when FibroMeter classification […] By using classification A, 12.1% of patients in the validation set were considered for antiviral therapy whereas they has no/mild fibrosis at liver biopsy (Table 7 of Example 1). On the other hand, 9.7% of patients had no treatment whereas they had significant fibrosis at liver biopsy. Finally, classification A provided the highest rate of patients well managed for antiviral therapy (78.2%, p<0.040 versus others classifications)” [0077]. Liver fibrosis occurs because of inflammation. Therefore, since patients were divided into a validation set which received an antiviral therapy and since classification A (i.e. the patient’s provided with antiviral therapy) provided the highest rate of patients being well managed, under broadest reasonable interpretation, the method had to have determined whether there is the tissue inflammation in a process of clinical antiviral tissue inflammation treatment or within a preset time after the clinical antiviral tissue inflammation treatment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kim and Ilan so as to include confirming whether a clinical antiviral tissue inflammation treatment has been administered and determining the presence of tissue inflammation in a process of clinical antiviral tissue inflammation treatment as disclosed in Cales in order to assess the effectiveness of antiviral therapy in treating tissue inflammation within the liver. To assess the effectiveness of antiviral treatments in treating tissue inflammation, determining the tissue inflammation after its administration is required. Combining the prior art elements according to known techniques would yield the predictable result of determining whether the antiviral treatment results in the expected result of a reduction of tissue inflammation. 
Regarding claim 15, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Kim does not disclose “wherein a method of setting up the corresponding relationship comprises: using a data of a subject to establish a Receiver Operating Characteristic curve; using the inflammation activity of a tissue based on a pathological examination and the Receiver Operating Characteristic curve to obtain a sensitivity, a specificity, a positive predictive value and a negative predictive value of the tissue stiffness or the parameter reflecting tissue stiffness for inflammation activity of each tissue; using the sensitivity and specificity to determine the Youden index for the inflammation activity of each tissue; and using the Youden index to determine a corresponding tissue stiffness dividing value; wherein the data of a subject comprises gender, age LSM, ALT, AST, type of liver disease and level of inflammation activity of liver of the subject, the level of inflammation activity of liver is obtained by the tissue biopsy; wherein the Youden index refers to the sum of sensitivity and specificity minus 1; wherein the dividing value refers to the critical value of LSM”.
Cales discloses “using a data of a subject to establish a Receiver Operating Characteristic curve” (“Accuracy of fibrosis tests—The performance of fibrosis tests was mainly expressed as the area under the receiver operating characteristic curve (AUROC)” [0083]. Therefore, since the performance of the fibrosis tests can be expressed through a receiver operating characteristic curve, under broadest reasonable interpretation, the data of a subject had to have been used to establish a Receiver Operating Characteristic curve.); 
“using the inflammation activity of a tissue based on a tissue biopsy and the Receiver Operating Characteristic curve to obtain a sensitivity, a specificity, a positive predictive value and a negative predictive value of the tissue stiffness or the parameter reflecting tissue stiffness for inflammation activity of each tissue” (“The reliable individual diagnosis was determined either by the traditional negative (NPV) and positive (PPV) predictive values, or by the recently described method of reliable diagnosis intervals (18) (see Appendix for precise definitions). AUROCs were compared by the Delong test (23)” [0083]. Thus, the inflammation activity of a tissue and the Receiver Operating Characteristic curve can be used to obtain a positive predictive value and a negative predictive value of the tissue stiffness or the parameter reflecting tissue stiffness for inflammation activity of each tissue. Additionally, regarding obtaining a sensitivity and a specificity, Cales discloses “At the time where the Applicant conceived the invention, one skilled in the art has no information whether or not the combination of scores issued from blood tests and of data issued from the imaging means was of interest. The statistical evaluation, e.g. trough differences between the AUROCs (Area Under the Receiver Operating Characteristic), i.e. the main diagnostic information ever used combining sensitivity and specificity, of this combination had not been performed yet at the date of invention” [0015] and “As an example of data of interest issued from imaging means, is the Liver Stiffness Evaluation (LSE)” [0016]. Furthermore, regarding a tissue biopsy, Cales discloses “Finally, blood fibrosis tests have been combined into sequential algorithms to increase the diagnostic accuracy and limit the rate of liver biopsy. […] However, clinical applicability of these multiple-step sequential algorithms is difficult. Moreover, liver biopsy is still required in 20 to 50 % of patients” [0004] and “Algorithm is defined by a two-step procedure: the fibrosis test is initially used with the interval of gtoreq.90% predictive values, and a liver biopsy is subsequently required for patients included in the interval of indeterminate diagnosis” [0099-Table 6]. Therefore, a tissue biopsy is performed to determine tissue inflammation when an intermediate diagnosis is obtained by the algorithm. Therefore, under broadest reasonable interpretation, the invention utilizes the AUROCs to obtain the sensitivity and specificity of the tissue stiffness (i.e. the Liver Stiffness Evaluation) for inflammation activity of each tissue.); 
“using the sensitivity and specificity to determine the Youden index for the inflammation activity of each tissue”, “using the Youden index to determine a corresponding tissue stiffness dividing value”, “wherein the Youden index refers to the sum of sensitivity and specificity minus 1” and “wherein the dividing value refers to the critical value of LSM” (“When necessary, diagnostic cut-off values of fibrosis test were calculated according to the highest Youden index (sensitivity+specificity-1). This technique allows maximizing the diagnostic accuracy with equilibrium between a high sensitivity and a high specificity by selecting an appropriate diagnostic cut-off. The diagnostic cut-off is here the values of blood test or LSE that distinguishes the patients as having or not the diagnostic target (significant fibrosis or cirrhosis)” [0082]. Therefore, since the Youden index is represented by the expression (sensitivity+specificity-1), under broadest reasonable interpretation, the sensitivity and the specificity can be used to determine the Youden index for the inflammation activity of each tissue. Additionally, since the diagnostic cut-off values can be calculated according to the highest Youden index and used to distinguish the patients has having significant fibrosis or cirrhosis, under broadest reasonable interpretation, the Youden index can be used to determine a corresponding tissue stiffness dividing value, the dividing value referring to the critical value of LSM (i.e. the Liver stiffness evaluation LSE).);
“wherein the data of a subject comprises gender, age, LSM, ALT, AST, type of liver disease and level of inflammation activity of liver of the subject, the level of inflammation activity of liver is obtained by the tissue biopsy” (“The characteristics of the 390 patients are summarized in Table 1 of Example 2. Mean age of patients was 52.4 years, 67.9% were male, and 74.4% has significant fibrosis” [0086]. Significant fibrosis is a type of liver disease occurs because of a high level of inflammation. Therefore, the data of the subject comprises gender (i.e. 67.9% male), age (i.e. mean age 52.4 years), and type of liver disease and level of inflammation (i.e. significant fibrosis 74.4%). Furthermore, regarding the ALT and AST values, Cales discloses “FibroMeter is a family of blood tests the contest of which depends on the cause of chronic liver disease and the diagnostic target with details in the following table” [0039]. As shown in Table 00001 (i.e. under para. [0039]), the characteristics considered by the FibroMeter include ALT and AST. Finally, regarding the LSM, Cales discloses “As an example of data of interest issued from imaging means is Liver Stiffness Evaluation (LSE)” [0016] and “According to a preferred embodiment of the invention, the blood score is the FibroMeter score, and the physical method data are LSE data through ultrasonographic elastometry” [0050]. In this case, the liver stiffness evaluation (LSE) constitutes a liver stiffness measurement (LSM). Therefore, the method involves obtaining an LSM (i.e. LSE) value from a subject.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Kim so as to include the establishment of a Receiver Operating Characteristic curve, the obtaining of the sensitivity, specificity, positive predictive value and a negative predictive value, the use of the sensitivity and specificity to determine the Youden index and the use of the Youden index as disclosed in Cales in order to more reliably diagnose patients on the basis of fibrosis or cirrhosis of the liver. The Youden index is one of a finite number of indexes that can be used to assess the tissue stiffness to characterize the liver as experiencing fibrosis or cirrhosis. Therefore, it would be obvious to modify the method of Kim to carry out this function to diagnose the liver according to the Youden index. Combining the prior art elements according to known techniques would yield the predictable result of characterizing the liver based on a Youden index. 
Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable by Kim et al. US 20140094702 A1 “Kim” and further in view of Ilan et al. US 20130224216 A1 “Ilan” as applied to claims 1, and 10-12 above and further in view of Moller et al. US 20150369820 A1 “Moller”.
Regarding claims 13-14, due to their dependence on claim 12, these claims inherit the references disclosed therein. That being said, the combination of Kim and Ilan does not teach “wherein the corresponding relationship comprises: a liver stiffness value LSM of 6.1-8.7 Kpa corresponds to mild tissue inflammatory necrosis; an LSM of 8.7-13.2 Kpa corresponds to moderate tissue inflammatory necrosis; and an LSM of 13.2 Kpa or more corresponds to severe tissue inflammatory necrosis” (Claim 13) or “wherein the corresponding relationship comprises: the tissue stiffness or the parameter reflecting tissue stiffness and inflammation activity of the tissue corresponding to a different etiology” (Claim 14).
Moller teaches “wherein the corresponding relationship comprises: a liver stiffness value LSM of 6.1-8.7 Kpa corresponds to mild tissue inflammatory necrosis; an LSM of 8.7-13.2 Kpa corresponds to moderate tissue inflammatory necrosis; and an LSM of 13.2 Kpa or more corresponds to severe tissue inflammatory necrosis” and “wherein the corresponding relationship comprises: the tissue stiffness or the parameter reflecting tissue stiffness and inflammation activity of the tissue corresponding to a different etiology” (“We used Fibroscan (Echosens, Paris, France) with a medium probe and software version 1.30 for the liver stiffness measurements. […] Patients were considered as having no/mild fibrosis when the liver stiffness was below 7.7 kPa and has having cirrhosis when the liver stiffness was equal to or above 13.0 kPa” [0396]. Therefore, when the liver stiffness value is below 7.7 kPa, the patient is experiencing no/mild fibrosis (i.e. tissue inflammatory necrosis). Conversely, when the liver stiffness value is equal to or greater than 13.0 kPa the patient is experiencing cirrhosis (i.e. resulting from severe tissue inflammatory necrosis). Furthermore, liver stiffness values which are greater than 7.7 kPa, but less than 13.0 kPa, under broadest reasonable interpretation would have to correspond to moderate tissue inflammatory necrosis. Therefore, since liver stiffness values below 7.7 kPa correspond to no/mild fibrosis, liver stiffness values equal to or above 13.0 kPa correspond to cirrhosis and values between these two liver stiffness values correspond to moderate tissue inflammatory necrosis, under broadest reasonable interpretation, a liver stiffness value LSM of 6.1-8.7 Kpa corresponds to mild tissue inflammatory necrosis; an LSM of 8.7-13.2 Kpa corresponds to moderate tissue inflammatory necrosis; and an LSM of 13.2 Kpa or more corresponds to severe tissue inflammatory necrosis. Additionally, since the liver stiffness values can be used to distinguish whether the patient is experiencing no/mild fibrosis or cirrhosis, under broadest reasonable interpretation the relationship between the tissue stiffness and inflammation activity corresponds to different etiologies (i.e. conditions).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Kim and Ilan to include the liver stiffness value intervals corresponding to mild, moderate, and severe tissue inflammatory necrosis as disclosed in Moller to identify the condition associated with the liver stiffness more easily. By classifying the liver stiffness value according to different etiologies (i.e. mild, moderate, and severe), a treatment can be selected to address the inflammatory activity being experienced by the patient. Combining the prior art elements according to known techniques would yield the predictable result of identifying an etiology associated with the liver stiffness value more easily.
Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable by Kim et al. US 20140094702 A1 “Kim” and further in view of Ilan et al. US 20130224216 A1 “Ilan” as applied to claims 1, and 10-12 above and further in view of Robinson et al. US 20140275164 A1 “Robinson”.
Regarding claims 16 and 17, due to their dependence on claims 1 and 10, respectively, these claims inherit the references disclosed therein. That being said, the combination of Kim and Ilan does not teach “wherein the ALT is less than or equal to 40 U/L” (Claims 16 and 17).
Robinson is within a related field of endeavor to the instant invention because it discloses compositions and methods for “inhibiting or treating the early and established stages of inflammatory diseases by administration of an effective dose of desethylhydroxychloroquine (DHCQ)” [Abstract].
Robinson teaches “wherein the ALT is less than or equal to 40 U/L” (Claims 16 and 17) (“In one embodiment, measurement, of one or more abnormal metabolic markers, abnormal inflammatory markers, and abnormal imaging markers are used to identify individuals at increased risk for subsequent development of NAFLD (i.e. non-alcoholic fatty liver disease) or NASH (i.e. non-alcoholic steatohepatitis), and thus are more likely to respond to treatment with DHCQ […] For example, individuals with elevated liver transaminases, based on AST >60 IU/L (normal range 6-40) or ALT >50 IU/L (normal range 7-35 IU/L) […] are identified as exhibiting abnormal inflammatory markers, abnormal imaging markers or abnormal metabolic markers and therefore being as high risk for progression to NASH and initiated on therapy with DHCQ” [0251]. In this case, “the inflammation in NASH is characterized by infiltration of the liver by macrophages and lymphocytes” [0246], therefore, patients experiencing NASH exhibit abnormal inflammatory markers, such as elevated AST and ALT. Therefore, individuals possessing an ALT value within the normal range of 7-35 IU/L, possess a normal level of ALT and therefore do not require additional treatment. Therefore, the ALT is less than or equal to 40 U/L (i.e. 7-35 IU/L) when tissue inflammation is not present.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kim and Ilan to include the ALT value being less than or equal to 40 U/L as disclosed in Robinson in order to distinguish between which individuals require treatment for inflammation and which do not [Robinson: 0251]. When an individual possesses an ALT within the normal range of 7-35 U/L, that individual is not experiencing inflammation, therefore, it is not necessary for that patient to undergo treatment with DHCQ or other inflammation medications. Combining the prior art elements according to known techniques would yield the predictable result of distinguishing whether a patient requires a treatment based on their ALT value.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 05/20/2022, with respect to the rejection of claim 4 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of the claim 4 under 35 U.S.C. 112(b) in the final office action of 03/22/2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 9-13, filed 05/20/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered, and are partially persuasive.
Regarding claims 1 and 10, the applicant argues that Kim does not disclose or suggest “determining whether there is clinical confirmation of abnormal tissue status”, “determining whether inflammation related parameters are indicative of the presence of inflammation, when there is clinical confirmation of abnormal tissue status”; “monitoring a tissue stiffness or a parameter reflecting tissue stiffness within a first set period of time, when the inflammation related parameter indicates that inflammation is not present”; “determining the presence of tissue inflammation, when the monitored tissue stiffness or parameter reflecting tissue stiffness is abnormal and sustained increased within the first set period of time”. The examiner respectfully disagrees and refers the applicant to the rejection of claim 1, with respect to these limitations. 
Furthermore, the applicant argues that Kim is directed to a method of evaluating tissue stiffness which is different from determining whether there is a tissue inflammation. The examiner respectfully asserts that the tissue stiffness is a quantity that indicates tissue inflammation. According to Kim, the “stress-strain relationship is used to derive the elastic modulus, known as the Young’s Modulus (YM), which is an expression of the hardness or stiffness of a material” [0066]. The Young’s Modulus is a common calculation which can be applied to determine tissue characteristics. In this case the method of ultrasound elastography imaging (UEI) performed on rats showed that, “Fibrotic tissue had the highest YM (stiffness) 3.44 +-1.50 kPa; normal tissue had the lowest YM (softest) 1.03 +- 0.15 kPa; and inflammatory tissue had intermediate stiffness of 2.5 +- 0.70 kPa (in a linear range of 7.5% to 15% strain)” [0079]. Therefore, since the YM is calculated by the method and inflammatory tissue has an intermediate stiffness, the method is used for determining whether there is tissue inflammation by performing the calculation of the YM.
Furthermore, Kim discloses “the relationship between the amount of developed strain and the amount of applied strain is used to identify a condition of the target area being evaluated, such as Crohn’s disease. In some embodiments the condition identified relates to inflammation, edema development, fibrosis development, or a mix thereof” [0009] and “Crohn’s disease is an inflammatory bowel disease that is often difficult to diagnose by physical examination as its symptoms are similar to those of other intestinal disorders, such as irritable bowel syndrome and ulcerative colitis. Inflammation occurs in episodic flares in CD, which are part of the waxing and waning course of the disease” [0098]. Therefore, since the relationship between the developed strain and the applied strain (i.e. the stress-strain relationship, Young’s Modulus) can be used to identify a condition, such as Crohn’s disease, which involves inflammation, and the Young’s modulus is derived from the stress-strain relationship, the method is used to determine whether there is tissue inflammation.
Despite these disagreements, the examiner acknowledges that the primary reference of Kim does not teach “wherein the clinical confirmation of abnormal tissue status comprises serum analysis or clinical symptoms analysis”, “wherein the inflammation related parameters are alanine aminotransferase (ALT) and aspartate aminotransferase (AST)”. Furthermore, the examiner acknowledges that Moller fails to teach “determining whether inflammation related parameters are indicative of the presence of inflammation, when there is clinical confirmation of abnormal tissue status” or “monitoring a tissue stiffness or a parameter reflecting tissue stiffness within a first set period of time, when the inflammation related parameter indicated that inflammation is not present”.  Therefore, the rejection is withdrawn. However, upon further consideration a new ground(s) of rejection is made in view of Ilan et al. US 20130224216 A1 “Ilan” as stated in the 35 U.S.C. 103 section above.
Regarding dependent claims 4-5 and 15, the applicant argues that Cales does not disclose or suggest the above distinguished features of newly filed claim 1. The examiner respectfully asserts that Cales was not relied upon to teach the elements of the independent claim, rather this reference was incorporated to reach the elements within the dependent claims. Furthermore, the applicant argues that the technical solution of the method of diagnosing the liver pathology in Cales is directed to the combination of the blood test and the data issued from a physical method through a mathematical function which is different from the steps of the method claimed. However, the examiner respectfully asserts that the claim language does not preclude the techniques of Cales from being performed. Furthermore, the examiner respectfully asserts that an effective curative treatment for treating liver pathology (i.e. such as fibrosis) (see Claim 11 of Cales) would inherently involve a procedure in which the tissue stiffness or the parameter reflecting tissue stiffness continues to decline within a second set period of time.
Since these claims depend either directly or indirectly on claim 1, these claims inherit the new grounds of rejection made in view of Ilan et al. US 20130224216 A1 “Ilan” as stated in the 35 U.S.C. 103 section above.
Regarding claims 13 and 14, the applicant argues that Moller does not disclose or suggest the above distinguished features of newly filed claim 1. The examiner respectfully asserts that Moller was not relied upon to teach the elements of the independent claim, rather this reference was incorporated to reach the elements within the dependent claims. Furthermore, the applicant argues that the technical solution of a method for diagnosing or prognosing a disease in Moller is completely different from the method for determining whether there is a tissue inflammation of the present application. The examiner respectfully disagrees and asserts that that the claim language does not preclude the techniques of Moller from being performed. Furthermore, the examiner respectfully asserts that Moller teaches the newly added claim limitations of claim 1, specifically “wherein the clinical confirmation of abnormal tissue status comprises serum analysis or clinical symptoms analysis” and “wherein the inflammation related parameters are alanine aminotransferase (ALT) and aspartate aminotransferase (AST)”. The examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above. 
Since these claims depend either directly or indirectly on claim 1, these claims inherit the new grounds of rejection made in view of Ilan et al. US 20130224216 A1 “Ilan” as stated in the 35 U.S.C. 103 section above.
Regarding newly added claims 16 and 17, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. US 20150148671 A1 “Chen” is pertinent to the applicant’s disclosure because it discloses “FIG. 1 is a schematic showing a non-invasive liver fibrosis evaluation device 1 according to an embodiment of the present invention” [0025].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
 /JOSEPH M SANTOS RODRIGUEZ/ Primary Examiner, Art Unit 3793